Case 1:19-cv-00331-LO-MSN Document 157-13 Filed 02/24/21 Page 1 of 4 PageID# 2351




                         EXHIBIT K(2)
 Case 1:19-cv-00331-LO-MSN Document 157-13 Filed 02/24/21 Page 2 of 4 PageID# 2352



Garcia ‐ VWGoA Counterproposals
Friday, November 13, 2020


Custodians

Anderson, Jerohn; Ashton, Michael; Chen, Chi‐Han; Gillies, Mark; Glynn, Carrie; Glynn, Timothy; Hathaway, Jed;
Holtz, David; MacKnight, Andrew; Martell, Robert; McCarthy, Robert; McReynolds, Gregory; Reel, Bryan;
Sandvig, Christopher; Slatton, Steven; Stowe, Patrick; Vazin, Scott; Wolyniec De Freitas, Ana


Relevant Time Period
1/1/2007 to 3/21/2019


Total Number of Hits: 82,481
Total Number of Hits + Family: 177,234

VWGoA Search Strings ‐ Counterproposals                                                        Search String #   Hits    Unique Hits
"Ricardo Garcia" OR "Duane Glover" OR "Paul Jacobson" OR "Gaetano Calise" OR "Mykhaylo
Holovatyuk" OR "Brian Garcia" OR "Paul Thomson" OR "David Hartman" OR "Dave Hartman"
OR WVWLF7AU2FW135993 OR WVGBV7AX1DW558422 OR WVWAP7AN6FE817987 OR                              1                 5,018   794
WVWGU7AN3DE556558 OR WVWBN7AN3DE507979 OR 3VW4T7AU7HM001719 OR
3VW017AU4HM500479 OR WVGEP9BP1ED001525
1,541 VINs listed in Exhibit A to VWGoA’s supplemental interrogatory responses                 2                 55,696 50,192
(To/From/CC/BCC: @dot.gov OR @justiz.niedersachsen.de) AND
18V329 OR 18‐V‐329 OR 18V‐329 OR 18‐V329 OR 19V679 OR 19‐V‐679 OR 19V‐679 OR 19‐
V679 OR 01C5 OR 01C6 OR 01D7 OR 0‐series or 0series or “0 series” or “zero series” or zero‐ 3                    29      3
series or pre‐series or preseries or “pre series” or preproduction or “pre production” or pre‐
production or “early production”
(To/From/CC/BCC: @vw.com OR @volkswagen.de OR @vw.com.mx) AND
(18V329 OR 18‐V‐329 OR 18V‐329 OR 18‐V329 OR 19V679 OR 19‐V‐679 OR 19V‐679 OR 19‐ 4                              1,337   305
V679 OR 01C5 OR 01C6 OR 01D7)
(To/From/CC/BCC: @vw.com OR @volkswagen.de OR @vw.com.mx) AND
(Odometer OR mileage OR (default* w/10 mileage) OR (10 w/10 mile) OR (ten w/10 mile)
                                                                                               5                 1,064   440
OR "10 mile" OR "10 miles" OR (mileage w/5 10) OR (mileage w/5 ten)) AND (title w/5
application)
(preproduction OR pre‐production OR “pre production” OR preseries OR pre‐series OR “pre
series” OR zero‐series OR “zero series” OR 0‐series OR 0series OR “0 series” OR “early
production”) AND ((“audit report” OR “Der Spiegel” OR “PR Number” OR “Option code” OR
“ECR” OR “ECN” OR “engineering change order” OR “engineering change notice” OR                 6                 3,596   2,657
“engineering change request” OR “Elektronischer Teilekatalog” OR ETKA) OR ((comply* OR
compliance OR confirm* OR conform* OR meet OR test*) w/10 (“Federal Motor Vehicle
Safety Standards” OR “FMVSS”)))
(To/From/CC/BCC @carfax.com) AND
                                                                                               7                 99      99
contract OR Agreement
(To/From/CC/BCC: @vw.com OR @volkswagen.de OR @vw.com.mx) AND
                                                                                               8                 0       0
"Carfax price calculator"
Carfax AND ((Certificate w/10 "buyback guarantee") OR "daily data" OR "data feed")             9                 179     169
(Certificate w/5 alter*) OR (alter* or modif* or retrofit* w/10 (manufactur* w/5 (post* OR
                                                                                               10                207     106
after)))
("Conformity of Production" or COP) AND w/20 ("Process Standard" or "Quarterly Report"
                                                                                               11_1              397     364
or "Annual Report")
("Conformity of Production" or COP) AND w/20 (((CQ‐A or QS or EKSP or CQ‐P) AND (non‐
compliance or noncompliance or "out of compliance" or noncompliant or "not compliant"
                                                                                               11_2              132     99
or "do not comply" or "does not comply" or illegal or improper or "cannot be certified" or
"saleable with limitations" or "not saleable" or scrap or scrapped or scrapping)))
("Conformity of Production" or COP) AND w/20 (60055 or 4889600 or E‐tag or Etag or PARS
or "Project Appropriation Request" or "Project Appropriation Request" or "sold retail" or      11_3              118     98
(retail w/5 sale) or VCI or "VW Credit" or auction or "auction system")
Case 1:19-cv-00331-LO-MSN Document 157-13 Filed 02/24/21 Page 3 of 4 PageID# 2353


("Federal Safety Standards" or FSS or "Federal Motor Vehicle Safety Standards" or FMVSS)
AND w/20 (noncompliance or noncompliance or "out of compliance" or noncompliant or
"not compliant" or "do not comply" or "does not comply" or illegal or improper or "cannot            11_4   4,105   3,529
be certified" or "saleable with limitations" or "not saleable" or scrap or scrapped or
scrapping)
(0‐series or 0series or "0 series" or "zero series" or "zero‐series" or pre‐series or preseries or
"pre series" or preproduction or "pre production" or pre‐production or "early production")
                                                                                                     11_5   78      7
AND w/20 ("Federal Safety Standards" or FSS or "Federal Motor Vehicle Safety Standards"
or FMVSS)
(0‐series or 0series or "zero series" or zero‐series or pre‐series or preseries or "pre series" or
preproduction or "pre production" or "early production") AND w/20 (non‐compliance or
noncompliance or "out of compliance" or noncompliant or "not compliant" or "do not                   11_6   2,448   1,880
comply" or "does not comply" or illegal or improper or "cannot be certified" or "saleable
with limitations" or "not saleable" or scrap or scrapped or scrapping or "internal use only")
("Certificate of Title" or "original title" or "title application" or (appl* w/5 title)) AND w/20
((7,500 or 7500) or preregistration or VCI or "VW Credit" or auction or "auction system" or          11_7   1,316   1,060
CPO or "certified pre‐owned" or "certified pre owned")
(Odometer or miles or mileage) AND w/20 (inaccurate or "not accurate" or non‐compliance
or noncompliance or "out of compliance" or noncompliant or "not compliant" or "non
compliant" or "non‐compliant" or "do not comply" or "does not comply" or illegal or                  11_8   6,438   1,344
improper or "cannot be certified" or "saleable with limitations" or "not saleable" or false or
perjury or jail or prison or truth or truthful)
((sales w/3 (strategy* OR plan OR project*)) OR "market share" OR profitability) AND w/20
                                                                                                     12     2,200   2,186
("certified preowned" OR "certified pre owned" OR "certified pre‐owned" OR CPO)
((certificat* w/5 manufacturer*) OR (certificat* w/5 alter*) OR MCO) AND w/20 (affix* OR
                                                                                                     13     2,442   2,128
issu* OR issuance OR complete OR appl*)
("Federal Safety Standards" or FSS or "Federal Motor Vehicle Safety Standards" or FMVSS)
                                                                                                     14     N/A
AND ("591.5" or "591.7" or "re‐exported" or destroyed or donated or retro*)
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or
preseries or "pre series" or preproduction or "pre production" or "pre‐production" or "early
                                                                                                     15     N/A
production" or prototype) AND ("591.5" or "591.7" or "re‐exported" or destroyed or
donated)
("imported solely for the purpose of research, investigations, demonstrations or training, or
                                                                                                     16     N/A
competitive racing")
((modif* w/5 vehicle*) and Puebla)                                                                   17     N/A
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or
preseries or "pre series" or preproduction or "pre production" or "pre‐production" or "early
                                                                                                     18     N/A
production" or prototype or "series production") AND (retro* or modif*) AND (document*
or record*)
(noncompliance or "non‐compliance" or "out of compliance" or noncompliant or "not
compliant" or "do not comply" or "does not comply" or illegal or improper or "cannot be
                                                                                                     19     N/A
certified" or "saleable with limitations" or "not saleable" or scrap or scrapped or scrapping)
AND (retro* or modif*) AND (document* or record*)
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or
preseries or "pre series" or preproduction or "pre production" or "pre‐production" or "early
                                                                                                     20     1,464   1,274
production" or prototype or "series production") AND w/20 (audit or "17,000" or 17000 or
"9,063" or 9063)
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or
preseries or "pre series" or preproduction or "pre production" or "pre‐production" or "early
                                                                                                     21     979     567
production" or prototype or "series production") AND ("Der Spiegel" or
"https://www.spiegel.de*")
(mole or informant or whistleblower or rat or snitch*) AND ("Der Spiegel" or
                                                                                                     22     241     68
"https://www.spiegel.de*")
"price calculator" AND Carfax AND (profit* or reven* or sale* or residual)
To/from/cc with @carfax.com domain name AND "price calculator" AND (profit* or reven*                23     10      10
or sale* or residual)
importer w/3 code w/3 922                                                                            24     N/A
(BID* w/5 change*) AND (922 or 499 or 444 or CP8)                                                    25     N/A
Case 1:19-cv-00331-LO-MSN Document 157-13 Filed 02/24/21 Page 4 of 4 PageID# 2354


To/From/CC "tim.glynn@vw.com" AND
((noncompliance or "non‐compliance" or "out of compliance" or noncompliant or "not
compliant" or "do not comply" or "does not comply" or illegal or improper or "cannot be        26   436     391
certified" or "saleable with limitations" or "not saleable") or AND (scrap or scrapped or
scrapping or exported or "re‐exported" or destroyed or donated or retro*))

(To/From/CC "Chi‐Han.Chen@vw.com") AND
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or
                                                                                             27     334     256
preseries or "pre series" or preproduction or "pre production" or "pre‐production" or "early
production" or CP8) w/20 (sal* or sell*)

S7Q or S99 or SAO or SJO                                                                       28   N/A
"20V‐561" or 20V561 or 01E9                                                                    29   N/A
"caution: preproduction model"                                                                 30   0       0
"vehicle contains special equipment/fixtures that are not documented in the genuine parts
                                                                                               31   22      0
catalogue"
(increase* w/3 risk) AND (crash or fire or injury) AND (18V329 OR "18‐V‐329" OR "18V‐329"
OR "18‐V329" OR 19V679 OR "19‐V‐679" OR "19V‐679" OR "19‐V679" OR 01C5 OR 01C6 OR              32   166     0
01D7 OR 01E9 OR "20V‐561" OR 20V561)
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or
preseries or "pre series" or preproduction or "pre production" or "pre‐production" or "early
production" or prototype or "series production") AND w/20 ((crash w/3 rating) or (crash w/3    33   60      43
worth*) or (safety w/3 impact*) or iihs or "iihs.org" or "Insurance Institute for Highway
Safety")
(fals* or inaccurate or mislead*) w/20 (mile* or odometer or (title w/5 application) or (use
                                                                                               34   5,713   745
w/5 history))
(file w/4 feed) AND Carfax                                                                     35   16      12
